                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA
                                       Alexandria Division

 SIMRET SEMERE TEKLE,
     PlaintilGr,
                V.

                                                           Case No.I:l8-cv-211
 NOUF BIN NAYEF ABUL-AZIZ AL
 SAUD
 MOHAMMAD BIN ABDULLAH AL
 SAUD,
        Defendants.



                                            ORDER

       Before the Court in this matter is defendants' Objections and Motion to Set Aside aPortion
of the Magistrate Judge's March 29, 2019 Discovery Order (Dkt. 99). On April 29, 2019,
defendants filed a notice of withdrawal, which reflects that defendants withdraw their motion

because the parties have reached an agreement as to the dispute underlying defendants' motion.
       Accordingly,for good cause shown.

       It is hereby ORDERED that defendants' Objections and Motion to Set Aside a Portion of
the Magistrate Judge's March 29,2019 Discovery Older(Dkt.99)is WITHDRAWN,and is thus
TERMINATED AS MOOT.

       It is further ORDERED that the hearing on defendants' Objections and Motion to Set
Aside a Portion ofthe Magistrate Judge's March 29,2019 Discovery Order(Dkt. 99),currently
scheduled for 10:00 AM.on Thursday,May 2,2019,is CANCELLED.

       The Clerk is directed to send a copy ofthis Order to all counsel of record.

Alexandria, Virginia
April 30,2019



                                                           T.S. Ellis, III
                                                           Uuiied States Dis^ct Judge
